Title: To Benjamin Franklin from Geneviève Le Veillard, 13 January 1780
From: Le Veillard, Geneviève-Elisabeth Belamy
To: Franklin, Benjamin


Dreux 13 janvier 1780
Vous m’avez envoyé, mon bon papa, La plus jolie petite écritoire du monde; elle ma fait un grand plaisir non pas seulement a cause de sa jolie figure, mais bien plus encore a cause de celuy qui me la donne; je ne lui ai trouvé qu’un déffaut, c’etoit de ne pas contenir une petite Lettre de vous comme je l’avois esperé d’abord; quand elle n’auroit été que de deux lignes, pour me dire que vous m’aimez toujours un peu, elle m’auroit fait plus de plaisir que six pages, de quantité d’autres.
Jespere que d’aujourdhuy en un mois je ne serai plus dans le cas de vous écrire, mais que je serai de retour a passy; j’attends le moment de vous voir et de vous embrasser avec une impatience égale aux sentiments de tendresse et d’amitié avec lesquels Je suis mon bon papa Votre tres humble et tres obeissante servante
Leveillard
Mille choses de papa et de maman a vous. Cinq cent a m’ votre petit fils. Si L’ecritoire est de sa choix on peut dire que cest un jeune homme dont Le bon gout est universel.
